PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,252,172
Issue Date: 2022 Feb 15
Application No. 16/403,818
Filing or 371(c) Date: 6 May 2019
Attorney Docket No. 34676-00145-NP1 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR § 1.705(b) filed April 15, 2022, which is treated as an application under 37 CFR 1.705(b), requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by two hundred eighteen (218) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by two hundred eighteen (218) days is GRANTED. 

The Office acknowledges receipt of the petition fee set forth at 37 CFR 1.18(e). No further fees are required in connection with this petition.

Patentee asserts that the 112-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment on September 23, 2021 after a notice of allowance has been given or mailed filed is not warranted because the amendment was filed the same day as the notice of allowance was mailed. Upon review, the notice of allowance was mailed September 23, 2021. On the same date, the amendment under 37 CFR 1.312 was filed. As such, there is no applicant delay in connection with the filing of the amendment on September 23, 2021.1 The 112 day period of reduction for applicant delay is removed and replaced with a 0 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred eighteen (218) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction 




    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)